 


109 HR 1718 IH: Pollution Accountability Act
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1718 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to require public availability of an accounting of all funds used, or required to be used, for response to a release of a hazardous substance or pollutant or contaminant. 
 
 
1.Short titleThis Act may be cited as the Pollution Accountability Act. 
2.AmendmentSection 117 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9617) is amended by adding at the end the following new subsection: 
 
(f)AccountingAny person who undertakes, or who is required to undertake, a response to a release of a hazardous substance or pollutant or contaminant shall make available to any person, on request, an accounting of any funds used, or required by any court or administrative action to be used, for such response.. 
 
